                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF WASHINGTON

 1
                                                         Oct 18, 2019
 2                                                           SEAN F. MCAVOY, CLERK




 3

 4
                           UNITED STATES DISTRICT COURT
 5                        EASTERN DISTRICT OF WASHINGTON
 6     SHERI IRENE H.,
 7              Plaintiff,                            No. 1:19-CV-03019-RHW
 8              v.
                                                      ORDER GRANTING PARTIES’
 9     COMMISSIONER OF SOCIAL                         STIPULATED MOTION FOR
       SECURITY,                                      REMAND
10
                Defendant.
11

12          Before the Court is the parties’ Stipulated Motion for Remand. ECF No. 22.

13   The Commissioner of Social Security issued a partially favorable decision with

14   respect to Plaintiff’s application for Supplemental Security Income under Title

15   XVI of the Social Security Act, 42 U.S.C. §1381-1383F.1 AR 1030-1065. Plaintiff

16   brought this action seeking judicial review of the Commissioner’s final decision.

17   ECF No. 1. The parties now jointly move the Court to reverse and remand for

18
            1
              The ALJ determined that Plaintiff was not disabled from the time she filed her
19   application for Supplemental Security Income (August 23, 2010) through November 1, 2017. AR
     1054. However, the Commissioner’s decision was partially favorable because the ALJ
20   determined that Plaintiff became disabled on November 1, 2017 and remained disabled through
     the date of his decision (December 5, 2018). AR 1054.


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~1
 1   further administrative proceedings. ECF No. 22. Based on the agreement of the

 2   parties and the record, the Court finds good cause to GRANT their motion.

 3           The Commissioner’s decision to issue a partially favorable decision with

 4   respect to Plaintiff’s application for Social Security benefits is REVERSED and

 5   REMANDED for further proceedings pursuant to sentence four of 42 U.S.C. §

 6   405(g). On remand, the Appeals Council will instruct the Administrative Law

 7   Judge to:

 8               • offer Plaintiff the opportunity for a hearing;

 9               • reevaluate the medical evidence;

10               • reassess Plaintiff’s Residual Functional Capacity based on the

11                  currently available evidence; and

12               • issue a new decision.
13   See ECF No. 22 at 1-2. Moreover, upon remand, the finding that Plaintiff was

14   disabled as of November 1, 2017, will not be disturbed. Id. at 2.
15            Accordingly, IT IS HEREBY ORDERED:

16      1.    The parties’ Stipulated Motion for Remand, ECF No. 22, is GRANTED.

17      2.    The Commissioner’s decision is REVERSED and this matter is

18   REMANDED for further administrative proceedings consistent with this order.

19      3.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is now MOOT.

20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~2
 1      4.    The District Court Executive shall enter judgment for the Plaintiff and

 2   against Defendant.

 3           IT IS SO ORDERED. The District Court Executive is directed to enter this

 4   Order, forward copies to counsel, and close the file.

 5                 DATED this 18th day of October, 2019.

 6                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
 7                           Senior United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~3
